Citation Nr: 0520269	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased disability rating, in 
excess of 20 percent, for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The July 2001 rating decision granted the claim of 
entitlement to service connection for diabetes mellitus, 
associated with herbicide exposure, and assigned a 20 percent 
evaluation, effective July 2001.  

This case was previously before the Board.  In August 2004, 
the Board remanded the case for further development.  For the 
reasons discussed below, the claim continues to require 
further development before the Board can review the claim on 
the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

By rating decision, dated in July 2001, the RO granted the 
claim of entitlement to service connection for diabetes, 
associated with herbicide exposure and assigned a 20 percent 
disability rating, effective July 2001.  

This case was previously before the Board.  In accordance 
with the Board's August 2004 Remand, the Appeals Management 
Center (AMC) scheduled the veteran for another VA 
examination.  The VA Compensation and Pension Examination 
Inquiry instructed the examiner, in pertinent part, to offer 
an opinion as to what extent the veteran's activities are 
restricted due to diabetes mellitus.  

The veteran has indicated that he was awarded Social Security 
Administration disability benefits in the mid-1990's due to 
degenerative joint disease of the back.  Private 
neurodiagnostic studies performed in March 1999 were 
consistent with a left common peroneal mononeuropathy.  The 
type of lesion was usually due to moderately severe traction 
or compression.  The veteran indicated during the 2004 VA 
medical examination that he had narrowing of the spinal 
canal.   

On VA examination, dated in December 2004, the veteran was 
evaluated specifically for diabetes mellitus and the examiner 
noted that the claims file was reviewed prior to the 
examination.  In connection with reporting the impression, 
the examiner noted a history of diabetes mellitus, type II, 
requiring insulin, and noted that the veteran took insulin 
twice daily and adhered to a strict ADA 1,800-calorie a day 
diet.  The examiner further noted that the veteran had a 
restriction of activities.  The examiner did not indicate to 
what extent the veteran's activities were restricted, 
specifically due to diabetes mellitus.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's Remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its Remand.  Id.  

Based on the examiner's failure to state the extent to which 
the veteran's activities are restricted solely as a direct 
result of diabetes mellitus, and as requested in the Board's 
August 2004 Remand, a Stegall violation has occurred and must 
be corrected before the Board can make a decision on the 
merits of the veteran's claim.  Consequently, further 
development is needed in light of this Stegall violation.  

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO is to return the claims folder 
to the physician who examined the veteran 
in December 2004.  That physician is to 
indicate whether the veteran's diabetes 
mellitus requires insulin, a restricted 
diet, and regulation of activities, 
defined as "avoidance of strenuous 
occupational and recreational 
activities" (see Diagnostic Code 7913).  
If the examiner opines that the veteran 
requires a regulation of activities; 
i.e., avoidance of strenuous occupational 
and recreational activities, he is to 
indicate whether this is due to the 
veteran's back pathology, or his diabetes 
mellitus, or a combination of both.  
Specifically, the examiner must indicate 
to what extent the veteran's activities 
are restricted due to diabetes mellitus.  
Adequate reasons and bases for this 
opinion are to be provided.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate the claim. The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran and the 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




